Order reversed on the law, without costs of this appeal to any party, writ dismissed, and relator remanded to the custody of the Warden of Auburn Prison, Auburn, N. Y. (See People ex rel. Carr v. Martin, 286 N. Y. 27; People ex rel. Price v. Hayes, 151 App. Div. 561; People ex rel. Drury v. Paddoclc, 255 App. Div. 942; People ex rel. Martina V. Hunt, 266 App. Div. 822, motion for leave to appeal •denied 294 N. Y. 651, 652.) All concur. (The order sustains a writ of habeas corpus and directs that relator be retained in the custody of defendant, but to be returned to Kings County for resentence.) Present — Harris, McCurn, Larkin and Love, JJ.